1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     JOHN DEATHERAGE,                              Case No. 3:16-cv-00206-MMD-CBC

7                                    Plaintiff,                       ORDER
             v.
8
      SCHINDLER ELEVATOR
9     CORPORATION, ABC CORPORATIONS
      1-10 AND JOHN DOES 1-10,
10
                                 Defendants.
11

12   I.     SUMMARY

13          This case arises from injuries that Plaintiff John Deatherage sustained when he

14   was in an elevator that descended rapidly and abruptly stopped. The case proceeded to

15   trial on July 9, 2018, and the jury returned a verdict in favor of Plaintiff on his claim for

16   negligence. (ECF No. 123 at 94-95.) The jury also returned a verdict in favor of Defendant

17   Schindler Elevator Corporation on Plaintiff’s claim for punitive damages. (ECF No. 124 at

18   39.) Before the Court are two motions filed by Defendant: a motion for judgment

19   notwithstanding the verdict or, alternatively, for new trial (“Motion for Judgment”) (ECF No.

20   113) and a motion for sanctions (ECF No. 115). The Court has reviewed Plaintiff’s

21   responses (ECF Nos. 114, 116) as well as Defendant’s replies (ECF Nos. 117, 125). For

22   the following reasons, the Court denies Defendant’s motions.

23   II.    MOTION FOR JUDGMENT (ECF NO. 113)

24          A.     Legal Standard

25          In order to move for renewed judgment as a matter of law under Rule 50(b), parties

26   must first move for judgment as a matter of law under Rule 50(a). EEOC v. Go Daddy

27   Software, Inc., 581 F.3d 951, 961 (9th Cir. 2009). Here, Defendant timely moved for

28   judgement as a matter of law under Rule 50(a), and the Court denied the motion. (ECF
1    No. 121 at 161.) Accordingly, the Court will construe Defendant’s Motion for Judgment as

2    a Rule 50(b) motion.

3           “A renewed motion for judgment as a matter of law is properly granted ‘if the

4    evidence, construed in the light most favorable to the nonmoving party, permits only one

5    reasonable conclusion, and that conclusion is contrary to the jury’s verdict.’” Harper v. City

6    of Los Angeles, 533 F.3d 1010, 1021 (9th Cir. 2008) (quoting Pavao v. Pagay, 307 F.3d

7    915, 918 (9th Cir. 2002)).

8           In addition, a jury’s verdict is reviewed for substantial evidence. EEOC, 581 F.3d at

9    961 (citing Janes v. Wal-Mart Stores, Inc., 279 F.3d 883, 888 (9th Cir. 2002)). “Substantial

10   evidence is evidence adequate to support the jury’s conclusion, even if it is also possible

11   to draw a contrary conclusion from the same evidence.” Johnson v. Paradise Valley

12   Unified Sch. Dist., 251 F.3d 1222, 1227 (9th Cir. 2001) (citation omitted). “[A] proper post-

13   verdict Rule 50(b) motion is limited to the grounds asserted in the pre-deliberation Rule

14   50(a) motion.” EEOC, 581 F.3d at 961.

15          B.     Analysis

16          Defendant argues that renewed judgment as a matter of law is warranted because

17   Plaintiff failed to establish the causation element of his negligence claim at trial. (ECF No.

18   113 at 8.) Defendant further argues that Plaintiff failed to establish certain elements of res

19   ipsa loquitur at trial. (Id. at 9.) Defendant raised both of these arguments in its Rule 50(a)

20   motion. (See ECF No. 121 at 138-48.)

21                 1.     Causation

22          Plaintiff argues that the following evidence introduced at trial would permit a jury to

23   conclude that Defendant’s negligent maintenance caused his injuries: (1) the testimony of

24   Plaintiff’s nephew likening the elevator drop to a roller coaster or helicopter landing and

25   describing the drop as “immediate,” “really hard,” and “abrupt;” (2) Plaintiff’s testimony that

26   the elevator began “to fall rapidly and accelerate down and come to a very hard violent

27   stop;” (3) Plaintiff’s testimony that he reached for his low back and immediately complained

28   of pain after the hard stop; (4) medical testimony from Plaintiff’s treating neurosurgeons

                                                   2
1    who determined that Plaintiff was injured in the elevator malfunction; (5) testimony by

2    Joseph Stabler (Plaintiff’s expert witness in the area of elevator safety, maintenance,

3    repair, replacement, and investigation) that a service call on the elevator eight days prior

4    to the incident indicated that a component (the 201 contactor) needed to be replaced; (6)

5    Defendant’s failure to produce evidence that the component had been replaced; (7) Mr.

6    Stabler’s testimony that the load weighing devices on the elevator were not functioning

7    properly and the elevator thought it had a heavier load than it actually did, which caused

8    it to be driven down at a high rate of speed; and (8) the deposition testimony of Defendant’s

9    corporate representative (Troy Ferro) that Defendant only “loosely tracked” the

10   maintenance being performed on the elevators at the casino where the incident occurred.

11   (ECF No. 114 at 7-8.)

12          Defendant argues that Plaintiff failed to produce any evidence of a stop that

13   exceeded elevator code requirements. (ECF No. 117 at 3.) Defendant further argues that

14   Mr. Stabler’s testimony regarding the 201 contactor amounts to “rank speculation.” (Id.)

15   Defendant also argues that Plaintiff’s testimony was inconsistent with his nephew’s

16   testimony. (Id. at 4.)

17          In considering these arguments on Defendant’s Rule 50(a) motion, the Court found

18   that the jury could determine that Defendant’s negligent maintenance caused Plaintiff’s

19   injuries based on Plaintiff’s testimony that he experienced pain after riding in the elevator

20   that he had not experienced before and sustained injuries that required medical treatment.

21   (ECF No. 121 at 160-61.)

22          The Court will not disturb its prior ruling because substantial evidence supports the

23   jury’s determination that Defendant’s negligence caused Plaintiff’s harm. The following

24   evidence permits the inference that the elevator malfunctioned due to Defendant’s

25   negligent maintenance: a component of the elevator needed replacement (ECF No. 120

26   at 70-71), the load-weighing devices on the elevator were not functioning properly (id. at

27   96), and Defendant only “loosely tracked” the elevator maintenance at the casino where

28   the incident occurred (ECF No. 114-6 at 11; see also ECF No. 120 at 6 (playing portions

                                                  3
1    of the deposition for the jury on July 10, 2018)). The jury reasonably could have concluded

2    that the negligent maintenance and resulting malfunction then caused the abrupt descent

3    and stop that Plaintiff and his nephew described in their testimony. (Id.) To the extent that

4    there were any inconsistencies between the testimony of Plaintiff and his nephew, the jury

5    could have determined that those inconsistencies were irrelevant.

6                  2.     Res ipsa loquitur

7           Plaintiffs may satisfy the causation element of a negligence claim with the doctrine

8    of res ipsa loquitur when: (1) the event ordinarily does not occur in the absence of

9    someone’s negligence; (2) the event was caused by an agency or instrumentality within

10   the exclusive control of the defendant; (3) the event was not due to any voluntary action

11   or contribution on the part of the plaintiff; and (4) the defendant had superior knowledge

12   of or was in a better position to explain the accident. Woosley v. State Farm Ins. Co., 18

13   P.3d 317, 321 (Nev. 2001); see also Restatement (Second) of Torts § 328D (“It may be

14   inferred that harm suffered by the plaintiff is caused by negligence of the defendant when

15   [these elements are satisfied].). Defendant argues that Plaintiff failed to produce evidence

16   to support the first, second, and fourth elements. (ECF No. 113 at 9-12.)

17                        a.     Whether an Event Occurred
18          Defendant argues that there is no evidence an event actually occurred because the

19   Court excluded Plaintiff’s medical scientist, Michael Freeman. (ECF No. 113 at 9.) Without

20   the testimony of Mr. Freeman, Defendant argues, there is no evidence that Plaintiff’s

21   injuries resulted from the elevator’s abrupt stop. (Id. at 9-10.) Defendant further argues

22   that testimony of Plaintiff’s elevator maintenance expert—Mr. Stabler—does not establish

23   that an event occurred and instead only establishes that the elevator was inappropriately

24   maintained. (Id. at 10.)

25          Plaintiff argues that that lack of testimony by Mr. Freeman is immaterial because

26   “there was ample evidence from which the jury could conclude that the Plaintiff was not

27   injured when he entered the elevator, but was injured when he left.” (ECF No. 114 at 9.)

28   Plaintiff cites the testimony of Plaintiff and his nephew, among other things. (Id.)

                                                   4
1           The Court previously found that the jury could reasonable infer that an event

2    occurred based on Plaintiff’s own testimony regarding the abrupt stop he experienced.

3    (ECF No. 121 at 158.) The Court also found that the jury could draw this inference from

4    Mr. Stabler’s testimony that a 201 contactor needed replacement (without which the

5    elevator would operate erratically) and that the load weight devices had been

6    compromised. (Id. at 158-59.) The Court continues to find that this evidence is substantial

7    enough to support the jury’s verdict and finds Defendant’s arguments to the contrary

8    unpersuasive.

9           Defendant further argues that this case is different from Am. Elevator Co. v.

10   Briscoe, 572 P.2d 534 (Nev. 1977), a case in which the Nevada Supreme Court found a

11   res ipsa loquitur instruction to be appropriate. (ECF No. 113 at 10.) Defendant argues that

12   the res ipsa loquitur instruction was appropriate in Briscoe because there—unlike here—

13   the parties did not dispute whether an event occurred. (Id.) Defendant further argues that

14   there was expert testimony in that case about the physical forces the occupant of the

15   elevator experienced and that appellant’s medical expert in that case conceded that the

16   plaintiff might have been injured in the elevator. (Id.) Plaintiff counters that Defendant’s

17   attempt to distinguish the Briscoe case on these grounds is unpersuasive because the

18   court must view the evidence in the light most favorable to Plaintiff. (ECF No. 114 at 10

19   (citing Kay v. Cessna Aircraft Co., 548 F.2d 1370, 1372 (9th Cir. 1977)).)

20          The Court finds that the jury’s decision regarding causation—to the extent it relied

21   on res ipsa loquitur—is supported by substantial evidence. The essence of Plaintiff’s

22   testimony was that he entered the elevator uninjured and emerged with injuries. A jury

23   reasonably could conclude that getting into an elevator and emerging with a back injury is

24   not the kind of event that occurs in the absence of negligence.

25
                          b.     Whether Elevator Was Under Defendant’s Exclusive
26                               Control
27          Defendant argues that the elevator was not under Defendant’s exclusive control

28   because the incident was caused by a power outage—not a maintenance failure. (ECF

                                                  5
1    No. 113 at 11.) Plaintiff’s entire argument in response is that “[t]his case is not about the

2    power blip; it is about how the P2 elevator acted after the power blip, once power was

3    restored.” (ECF No. 114 at 10.)

4           The Court previously found that the jury reasonably could determine that the

5    elevator fell due to faulty maintenance rather than the power outage. (ECF No. 121 at

6    159.) The Court reaffirms this ruling and finds that the jury’s determination that the incident

7    was caused by a maintenance failure is supported by substantial evidence identified supra

8    Section II(B)(1).

9           In addition, the Court reaffirms that carrying the “exclusive control” element to its

10   logical extreme—as Defendant does—is improper: “To require a plaintiff to establish

11   exclusive control in the defendant with respect to any possible cause of the accident before

12   permitting the application of res ipsa loquitur would emasculate the doctrine.” (See ECF

13   No. 121 at 160 (quoting Briscoe, 572 P.2d at 537).)

14                        c.      Whether Defendant Had Superior Knowledge
15          Defendant argues that Plaintiff presented no evidence that Defendant had any

16   knowledge of the incident whatsoever. (ECF No. 113 at 11.) Defendant further argues that

17   Plaintiff in fact testified that the casino’s employees—not Defendant’s employees—placed

18   the elevator back in service. (Id.) Defendants also cite to a mid-level state court opinion

19   from Ohio to show that a res ipsa loquitur instruction is not appropriate when an elevator

20   (or in that case, an escalator) malfunction could be attributed to a power outage as

21   opposed to negligent maintenance. (Id. at 11 (citing Lovsin v. J.C. Penney Co., No. 69520,

22   1996 WL 239993 (Ohio Ct. App., 8th Dist., May 9, 1996)).)

23          Plaintiff argues that Defendant had superior knowledge based on Briscoe’s

24   admonition that plaintiffs need not “establish exclusive control in the defendant with

25   respect to any possible cause of the accident before permitting the application of res ipsa

26   loquitur.” (ECF No. 114 at 10 (quoting Briscoe, 572 P.2d at 537).) Plaintiff further argues

27   that Lovsin is distinguishable because that case involved an injury that occurred when an

28   ///

                                                   6
1    escalator stopped suddenly as a result of a power outage whereas here the injury occurred

2    after power was restored to the elevator. (Id.)

3           The Court finds that the jury’s determination—to the extent it relied on res ipsa

4    loquitur—is supported by substantial evidence. A jury reasonably could have found that

5    Defendant was in a better position to explain the accident because Defendant maintained

6    the elevator. Moreover, the Court agrees with Plaintiff that the Ohio case is distinguishable

7    because the jury could have determined that the injury occurred after power was restored

8    to the elevator—not when the power went out—based on Plaintiff’s testimony. Plaintiff

9    testified that power was restored to the elevator before it began the descent that resulted

10   in an abrupt stop. (ECF No. 121 at 28-29.) In addition, the jury could have found that

11   Defendant had superior knowledge because Defendant’s technician responded to the

12   elevator incident and erased a maintenance code that might have explained how the

13   elevator malfunctioned. (See id. at 160.)

14          Accordingly, the Court will deny Defendant’s motion for renewed judgment as a

15   matter of law.

16   III.   MOTION FOR SANCTIONS (ECF NO. 115)

17          A.        Legal Standard

18          “Three primary sources of authority enable courts to sanction parties or their

19   lawyers for improper conduct: (1) Federal Rule of Civil Procedure 11, which applies to

20   signed writings filed with the court, (2) 28 U.S.C. § 1927, which is aimed at penalizing

21   conduct that unreasonably and vexatiously multiplies the proceedings, and (3) the court’s

22   inherent power.” Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001). Defendant moves for

23   sanctions under the Court’s inherent authority. (ECF No. 115 at 1.)

24          Federal courts have the inherent power to punish conduct which abuses the judicial

25   process, including accessing attorneys’ fees when a party has “acted in bad faith,

26   vexatiously, wantonly, or for oppressive reasons.” Chambers v. NSDCO, Inc., 501 U.S.

27   32, 45-46 (1991) (citation omitted). When imposing sanctions under its inherent authority,

28   a court must make an explicit finding of bad faith or willful misconduct. In re Dyer, 322 F.3d

                                                   7
1    1178, 1196 (9th Cir. 2003). Negligence cannot sustain a sanction under a court’s inherent

2    authority. Zambrano v. City of Tustin, 885 F.2d 1473, 1485 (9th Cir. 1989). In addition,

3    “[b]ecause of their very potency, inherent powers must be exercised with restraint and

4    discretion.” Chambers, 501 U.S. at 44.

5           B.     Analysis

6           Defendant moves for sanctions based on their allegations that Plaintiff’s counsel,

7    Andrew Fraser and Timothy Dinan, disclosed a settlement offer made in confidential

8    mediation to the media in a press release. (ECF No. 115 at 1.) Defendant asks that the

9    Court revoke Mr. Fraser and Mr. Dinan’s pro hac vice admissions and impose monetary

10   sanctions. (Id. at 7.) Plaintiff argues that Defendant’s counsel has misrepresented the

11   timing and circumstances of the settlement offer; that the applicable confidentiality

12   provisions did not bar Plaintiff from identifying the amount of the settlement offer in a press

13   release; that Defendant made the settlement offer in the hallway of the courthouse during

14   trial; and that Plaintiff’s actions will not chill the Court’s alternative dispute resolution

15   process. (ECF No. 116 at 2-3.)

16          The Court denies Defendant’s motion because Defendant has not produced any

17   evidence that Mr. Fraser and Mr. Dinan acted in bad faith. Rather, Defendant baldly

18   asserts that Mr. Fraser and Mr. Dinan disclosed the settlement offer “to embarrass and

19   harass a litigant” without providing any evidence of Mr. Fraser or Mr. Dinan’s intent. (ECF

20   No. 115 at 6.)

21   IV.    CONCLUSION

22          The Court notes that the parties made several arguments and cited to several cases

23   not discussed above. The Court has reviewed these arguments and cases and determines

24   that they do not warrant discussion as they do not affect the outcome of the motions before

25   the Court.

26          It is therefore ordered that Defendant’s motion for judgment (ECF No. 113) is

27   denied.

28   ///

                                                   8
1    It is further ordered that Defendant’s motion for sanctions (ECF No. 115) is denied.

2    DATED THIS 26th day of October 2018.

3

4
                                               MIRANDA M. DU
5                                              UNITED STATES DISTRICT JUDGE

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                          9
